DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Response to Amendment
The amendments and arguments/remarks filed on 01/05/2022 have been entered and fully considered.
Instant claims 1, 3, 5-10, 13-16, and 18 have been amended currently.
Instant claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The instant claims recite a test chip device comprising a sense region comprising a “non-uniform flow region with an inlet in a channel, wherein the inlet has a progressively narrowing cross-sectional area in the direction of fluid flow” and “a sensor disposed in the channel to provide electrical output signals indicative of a count of biological particle through the sensing region”; see instant claims.  Claim 1 lines 7-8 recite “…movement of the biological particles carried by the fluid flow on a one-at-a-time basis …”.  The Examiner has interpreted “one-at-a-time basis” as meaning “single file” as described in the original specification (see paragraphs 22,67, etc).
 Previously considered, Childers et al., discloses (fig. 5) a method and device of sorting cells comprising sorter 150 comprising main flow path 106 connected to flow path 108, wherein electrode 160 opposite electrode array 170 forms a progressively narrowing cross-sectional area in the direction of fluid flow in the flow paths; however, the electrodes are not for particle counting, but are for particle movement and flow. Previously considered, Link et al., discloses (fig. 1C-1E) disclose a non-uniform flow region with an inlet in a channel, wherein the inlet has a progressively narrowing cross-sectional area in the direction of fluid flow and single file movement of biological particles; however, Link et al. is silent regarding electrodes for particle counting. New reference, Watkins et al. (US 2013/0295588 A1), discloses (abstract and fig. 1-26) methods and devices to count particles of interest like cells; however, the devices of Watkins et al. do not meet the structural limitations of a progressively narrowing cross-sectional area as the instant invention. New reference, Lee (US 2017/0087550 A1), discloses (fig. 7-8) a microfluidic device comprising all the limitations of the instant invention; however, the instant claims predates Lee, making Lee ineligible to be prior art. With all this stated above, it is position of the Examiner that the instant claims are in condition for allowance since all the components of the prior discussed above is contained within one embodiment, forming a novel invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797